Citation Nr: 1211633	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for acquired immune deficiency syndrome (AIDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2005 rating decision in which the RO denied service connection for autoimmune deficiency.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In January 2010, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claim (as reflected in a May 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In June 2011, following transfer of the Veteran's appeal to the Board, the Veteran submitted additional argument and medical evidence directly to the Board, along with a waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2011).  Additional evidence was also submitted via congressional correspondence received in August 2011 and September 2011 that was not accompanied by a waiver.  Such evidence, however, is duplicative of evidence already of record.  Furthermore, the Board notes that it is granting the full benefit sought on appeal.  Thus, the Board may proceed with its decision.  See 38 C.F.R. § 20.1304(c).  

Finally, in January 2012, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  The opinion was submitted in February 2012.  Insofar as the Veteran and his representative have not received a copy of the opinion as well as 60 days to submit additional evidence or argument, the Board notes that there is no prejudice to the Veteran in view of the full grant of benefits sought on appeal.  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Probative lay and medical evidence of record indicates that it is at least as likely as not that the Veteran acquired human immunodeficiency virus (HIV), which led to AIDS, while serving on active duty in the Philippines.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for AIDS are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  




II. Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for AIDS.  It is his contention that he contracted human immunodeficiency virus (HIV), the infection leading to AIDS, while serving on active duty in the Philippines between September 1980 and September 1984.  According to the Veteran, he engaged in high risk sexual activity during service, but did not engage in such activity after service.  In fact, he has stated that he was not sexually active between the date of his discharge from service and the date he tested positive for HIV.  He also denies ever participating in homosexual activity and intravenous (IV) drug use.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§  1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Here, the Veteran's service treatment records do not show HIV, AIDS, or any indication of testing for either disability.  While still relevant to the current appeal, the Board notes that the absence of in-service evidence of HIV or AIDS is not fatal to a claim for service connection.  In this regard, evidence of a current diagnosis of AIDS and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for this disease.  See 38 C.F.R. § 3.303(d).  

The Veteran contends that he was first diagnosed with HIV in March 1988.  While he was unable to obtain actual test results, he has submitted two statements corroborating the results.  In a September 2005 statement, a former colleague of the Veteran reported that, in March 1988, the Veteran confided in him and showed him HIV test results that were positive.  In October 2006, an attorney who represented the Veteran in the second half of 1988 reported that, during the course of his representation, he received documents confirming that the Veteran was HIV positive.  Additionally, in June 2011, the Veteran submitted a January 2008 medical report from an infection outpatient clinic in Germany.  The translated version of this report confirms that the Veteran not only tested positive for HIV in October 1990, but that he also reported a history of positive HIV test in 1988 at such time.  

In light of the foregoing, the Board finds that the evidence is sufficient to establish an initial diagnosis of HIV, the precursor to AIDS, in 1988.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  More recent medical evidence reflects that the Veteran was eventually diagnosed with AIDS in 2000 after developing pneumocystic pneumonia.  See Treatment Report from Dr. D dated in December 2006.  

First addressing the matter of an in-service injury or event, the Board notes that the Veteran's service treatment records corroborate his lay assertions regarding engaging in high risk sexual activity during service.  In this regard, service treatment records indicate a diagnosis of gonorrhea while serving in the Philippines in September 1983, a diagnosis of gonorrhea immediately following a return from service in the Philippines in January 1984, and a June 1984 serology testing request form notes rule out syphilis in the remarks section.  

Turning to the issue of whether the Veteran's current AIDS is related to in-service sexual activity, the Board notes that the record contains a number of etiological opinions which it must consider and weigh.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The first opinions come from a private physician, Dr. K.  In August 2006, Dr. K commented that he was unable to set an actual date of infection of HIV due to the lack of prior medical records.  The physician stated that the course of the illness is in conjunction with a time frame of 1987 for the initial infection.  In November 2006, another statement from Dr. K was received.  This opinion was translated as saying that the clinical course of HIV is compatible with an infection in 1987.  He also noted that based on the epidemiology situation at the time, a sexual transmission during the time between 1980 and 1984 could certainly have been a possibility.

In December 2006, a private physician, Dr. D, noted that the precise time of infection of HIV cannot be dug up, but that in principle one might state that, on the basis of the development of the HIV infection, the Veteran could have already been infected with the disease in the early 1980s.  

In February 2008, another private physician, Dr. UD, noted that the exact time of infection of HIV could not be determined as no lab tests had been performed prior to the positive test in 1988.  The physician also stated that it is possible that the Veteran had been infected during his military service as asymptomatic cases occur frequently over the years.

While the above opinions suggest a connection between the Veteran's AIDS and military service (i.e., the date of HIV infection), they are not sufficient to substantiate the claim because of the uncertain language employed by the physicians.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, in January 2010, the Board sought a medical opinion addressing the medical relationship, if any, between the Veteran's current AIDS, and service.  In March 2011, a VA Doctor of Nursing Practice (DNP) reviewed the Veteran's claims file and opined that the Veteran's HIV had neither its onset during service nor a medical relationship to service.  This opinion was based on the lack of medical evidence of opportunistic infection and/or diagnosis during service or for ten years after service (i.e., 1994).  

As noted in the introduction, additional evidence was received in June 2011 which confirms that the Veteran tested positive for HIV at least as early as October 1990, and not 1994, as assumed in the March 2011 opinion.  Additionally, the Board noted that the March 2011 opinion failed to discuss the significance, if any, of other pertinent evidence of record, including the Veteran's high risk sexual activity during service, the lack of high risk activity between service and his first diagnosis, and the epidemiological history of HIV/AIDS in the Philippines in the early 1980s.  

Accordingly, in January 2012, the Board requested a VHA opinion from an infectious disease specialist.  In the February 2012 VHA opinion, the physician states that the following facts/data were used.  First, the Veteran's initial diagnosis of AIDS was in 2000.  Second, the Veteran engaged in high-risk sexual activities while serving in the Philippines, evident from his requiring more than one therapy for a sexually transmitted disease (i.e., gonorrhea), and was therefore at risk of acquiring HIV infection during this period.  Finally, the Veteran was not at risk of acquiring HIV infection following service given his lay history that he is not homosexual, has no history of IV drug abuse, and did not engage in high-risk sexual activities post-service.  

Based on this factual pattern, which the Board has previously found to be accurate, it was the physician's opinion that "it is at least as likely as not that the [Veteran] acquired HIV infection during his active duty service form [sic] 1980 to 1984."  The opinion acknowledged that the "normal" rate of progression from HIV infection to AIDS was approximately 10 years, but that many people can develop the disease much earlier (i.e., during the first 5 years after acquiring infection) or much later (i.e., between 15 and 20 years after the initial infection).  Since the Veteran developed AIDS approximately 16 years after service, infection during service would not be outside the realm of possibility given a proclivity for infection during service due to high-risk sexual activity.  

In sum, the record contains a number of opinions, albeit speculative, indicating a possible onset of HIV infection during active duty service.  There is also a negative opinion that is based, in part, on an inaccurate history of initial diagnosis of HIV and also does not discuss relevant evidence, to include the Veteran's in-service high-risk sexual activities.  Finally, there is an opinion of record, provided by an infectious disease specialist, that the Veteran was at risk of HIV infection during service and that, when considering the epidemiological history of HIV/AIDS, it is at least as likely as not that the Veteran's current AIDS is due to HIV infection incurred during military service.  The Board accords significant probative weight to the opinion of the infectious disease specialist, based as it was upon full consideration of the Veteran's documented medical history and lay assertions, and supported by clearly-stated rationale.  While the opinion is not definitive, it has been expressed in terms sufficient to warrant the application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for the AIDS are met.  


ORDER

Service connection for AIDS is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


